


Domination
and
Profit Transfer Agreement








 
between



 
BorgWarner Germany GmbH

 
Hockenheimer Str. 165-167, 68775 Ketsch

 
Amtsgericht Mannheim, HRB 335929

 
- "BorgWarner Germany" -



 
and



 
BERU Aktiengesellschaft

 
Mörikestr. 155, 71636 Ludwigsburg

 
Amtsgericht Stuttgart, HRB 205087

 
- "BERU" -





 
 

--------------------------------------------------------------------------------

 






 
§ 1
 
 
Control
 
(1)
BERU submits the control of its company to BorgWarner Germany.  Accordingly,
BorgWarner Germany is authorized to issue instructions to the executive board of
BERU with regard to the management of the company.  BorgWarner Germany is not
entitled to issue instructions to the executive board of BERU to amend this
agreement, to maintain or to terminate it.



(2)
The executive board of BERU is required pursuant to paragraph 1 to follow the
instructions of BorgWarner Germany.  The executive board of BERU shall continue
to be responsible for the management and the representation of BERU.



(3)
Instructions must be issued in writing.

 
§ 2
 
 
Transfer of Profits
 
(1)
BERU is obligated to transfer its entire profits to BorgWarner Germany.  Subject
to the creation or dissolution of reserves in accordance with paragraph 2, the
annual net income which would accrue without the profit transfer, reduced by a
possible loss carried forward from the preceding year and the amount to be
allocated to the statutory reserve, must be transferred.



(2)
With the consent of BorgWarner Germany, BERU may allocate parts of the annual
net income to other profit reserves (§ 272 paragraph 3 German Commercial Code
(Handelsgesetzbuch, "HGB"), insofar as this is admissible under commercial law
and economically justified by a sound commercial judgment.  Other profit
reserves pursuant to § 272 paragraph 3 HGB created during the term of this
Agreement shall be dissolved upon the demand of BorgWarner Germany and used to
compensate an annual net loss or transferred as profit.  Other reserves as well
as a profit carried forward from the time before the term of this Agreement may
not be transferred as profit or used to compensate an annual net loss.



(3)
The obligation to transfer profits first applies to the entire profit of the
financial year of BERU in which this Agreement takes effect pursuant to § 6
paragraph 2.

 
§ 3
 
 
Assumption of Loss
 
(1)
BorgWarner Germany is obligated to compensate BERU pursuant to the provisions in
§ 302 German Stock Corporation Act (Aktiengesetz, "AktG") for each annual net
loss that would otherwise arise during the term of this Agreement, unless such
loss is compensated for by withdrawing, in accordance with § 2 paragraph 2
sentence 2, amounts from the other profit reserves that have been allocated to
them during the term of this Agreement.



(2)
The obligation to compensate BERU for its annual net loss first applies to the
net loss of the financial year of BERU in which this Agreement takes effect
pursuant to § 6 paragraph 2.

 
§ 4
 
 
Guaranteed Dividend
 
(1)
For the term of this Agreement, BorgWarner Germany guarantees the outside
shareholders of BERU an adequate guaranteed dividend in the form of a recurring
cash payment ("Guaranteed Dividend").



(2)
The Guaranteed Dividend shall add up to a gross amount of EUR 4.73 per no-par
value share for each full financial year of BERU minus German corporate income
tax and solidarity surcharge in accordance with the rate applicable to each of
these taxes for the financial year concerned.  This deduction is to be
calculated only on the basis of the pro rata Guaranteed Dividend of EUR 3.19 per
no-par value share, included in the gross amount, arising from profits subject
to German corporate income tax plus solidarity surcharge.  According to the
situation at the time of conclusion of the Agreement, the portion of the
Guaranteed Dividend in the amount of EUR 3.19 per share consisting of profit
burdened by German corporate income tax is subject to 15% corporate income tax
plus 5,5% solidarity surcharge which constitutes a deduction of
EUR 0.50.  Together with the other portion of the Guaranteed Dividend in the
amount of EUR 1.54 per share representing profits which are not subject to
German corporate income tax, this results in a Guaranteed Dividend payment in
the total amount of EUR 4.23 per no-par value share for a complete financial
year based on the circumstances existing at the time the Agreement was
concluded.



(3)
The Guaranteed Dividend shall be granted beginning with the financial year in
which this Agreement takes effect in accordance with § 6 paragraph 2.



(4)
If this Agreement terminates during a BERU financial year or if, during the term
for which the obligation to transfer profits in accordance with § 2 paragraph 1
applies, BERU forms a short financial year, the Guaranteed Dividend shall be
reduced pro rata temporis.



(5)
The Guaranteed Dividend payment shall become due on the first banking day
following the Annual General Meeting of BERU for the preceding financial year.



(6)
If BERU’s share capital is increased by way of conversion of the company’s funds
in return for the issuance of new shares, the Guaranteed Dividend per share
shall decrease in such a way that the total amount of the Guaranteed Dividend
remains unchanged.  If BERU’s share capital is increased by means of a
contribution in cash or in kind, the rights arising from this § 4 shall also
apply to the shares resulting from the capital increase subscribed to by outside
shareholders.



(7)
In the case that proceedings concerning the adequacy of the Guaranteed Dividend
(“Spruchverfahren”) pursuant to the German Act on Appraisal Proceedings
(“Spruchverfahrensgesetz”) are initiated and the court determines a higher
Guaranteed Dividend by non-appealable decision, the outside shareholders shall
be entitled to request a corresponding supplement to the Guaranteed Dividend
they have received, even if they have already tendered their shares in return
for compensation.  Likewise, all outside shareholders shall be treated equally
if BorgWarner Germany, in a settlement to avert or terminate proceedings
concerning the adequacy of the Guaranteed Dividend (“Spruchverfahren”) pursuant
to the German Act on Appraisal Proceedings (“Spruchverfahrensgesetz”), agrees to
a higher Guaranteed Dividend vis-à-vis a BERU shareholder.

 
§ 5
 
 
Compensation
 
(1)
Upon demand of an outside shareholder of BERU, BorgWarner Germany shall acquire
his shares in return for a cash compensation of EUR 71.32 per share.



(2)
The obligation of BorgWarner Germany to acquire shares is limited to a specific
period of time.  The period of time shall expire two months after the date on
which the registration of this Agreement in the commercial register of BERU has
been announced in accordance with § 10 HGB.  An extension of the time period
under § 305 paragraph 4 sentence 3 AktG due to a motion for determination of the
Guaranteed Dividend or the compensation by the court responsible according to
§ 2 of the German Act on Appraisal Proceedings (“Spruchverfahrensgesetz”) shall
remain unaffected; in this case, the period of time expires two months after the
date on which the decision on the last motion ruled on has been publicly
announced in the electronic federal gazette (“Bundesanzeiger”).



(3)
The sale of the shares is free of cost for BERU’s outside shareholders.



(4)
If, prior to the expiration of the time period defined in paragraph 2, BERU’s
share capital is increased by way of conversion of the company’s funds in return
for the issuance of new shares, the compensation per share shall decrease in
such a way that the total amount of the compensation remains the same.  If,
prior to the expiration of such time period, the share capital of BERU is
increased by means of a contribution in cash or in kind, the rights arising from
this § 5 shall apply also to the shares resulting from the capital increase
subscribed to by outside shareholders.



(5)
In case that proceedings concerning the adequacy of the compensation
(“Spruchver­fahren”) pursuant to the German Act on Appraisal Proceedings
(“Spruchverfahrensgesetz”) are initiated and the court determines an increased
compensation by a non-appealable decision, the outside shareholders shall be
entitled to request a corresponding supplement to the compensation they have
received, even if they have already tendered their shares in return for
compensation.  Likewise, all outside shareholders shall be treated equally if
BorgWarner Germany, in a settlement to avert or terminate proceedings concerning
the adequacy of the compensation (“Spruchverfahren”) pursuant to the German Act
on Appraisal Proceedings (“Spruchverfahrens­gesetz”), agrees to a higher
compensation vis-à-vis a BERU shareholder.



(6)
If this Agreement ends as a result of a termination for cause by BorgWarner
Germany , because BorgWarner Germany no longer holds the majority of the voting
rights under the shares in BERU each outside shareholder is entitled to sell his
shares for EUR 71.32 per share to BorgWarner Germany, and BorgWarner Germany is
in turn obligated to purchase these shares.  This right to sell the shares does
not exist, if the transfer of the shares in BERU by BorgWarner Germany to a
bidder or to a person acting in concert with the bidder within the meaning of
§ 2 paragraph 5 German Securities Acquisition and Takeover Act
(Wertpapiererwerbs- und Übernahmegesetz (WpÜG)) is effected as a result of or in
connection with a voluntary takeover offer pursuant to WpÜG or if a mandatory
offer pursuant to WpÜG is made as a result of the acquisition of the shares in
BERU which are held by BorgWarner Germany.  The right to sell the shares may be
exercised after the day on which the registration of the termination of this
Agreement in the commercial register of BERU has been announced in accordance
with § 10 HGB.  It expires after two months. Paragraphs 3 and 4 of this § 5
shall apply accordingly.

 
§ 6
 
 
Effectiveness and Term
 
(1)
To take effect, this Agreement requires the consent of the General Meeting of
BERU and the consent of the shareholders’ meeting of BorgWarner Germany.



(2)
This Agreement shall take effect upon registration in the Commercial Register at
the registered office of BERU.



(3)
This Agreement can be terminated by giving written notice subject to a notice
period of six months prior to the end of a financial year of BERU.  This
Agreement may be terminated for the first time as of the end of the financial
year that expires at least five years after the beginning of the financial year
in which this Agreement has taken effect.



(4)
The right to terminate this Agreement for cause (wichtiger Grund) without notice
shall remain unaffected.  Particularly, BorgWarner Germany and BERU are entitled
to terminate for cause if BorgWarner Germany no longer holds the majority of the
voting rights of shares in BERU.

 
§ 7
 
 
Comfort Letter (Patronatserklärung)
 
BorgWarner Germany is a company that belongs to the BorgWarner Group of which
the parent company is BorgWarner Inc., Auburn Hills, USA, that is listed on the
stock exchange in the USA. BorgWarner Inc. has as the parent company of the
BorgWarner Group, without entering into this Agreement as a contracting party,
issued a comfort letter to BERU.  In this comfort letter attached as an Annex to
this Agreement for information purposes, BorgWarner Inc. has irrevocably and
without any restrictions undertaken to ensure that BorgWarner Germany will be
managed and financially supported in such manner that BorgWarner Germany will at
all times be in a position to completely and timely perform all of its
obligations under this Agreement with BERU.  This applies in particular to the
obligation pursuant to § 302 AktG to compensate any losses. BERU shall have an
own legal claim resulting from this declaration for payment to BorgWarner
Germany.  Vis-à-vis the outside shareholders of BERU, BorgWarner Inc. guarantees
irrevocably and without any restrictions that BorgWarner Germany will completely
and timely fulfill all its obligations vis-à-vis the outside shareholders under
this Agreement, especially to pay the Guaranteed Dividend and the
compensation.  To that extent, each outside shareholder of BERU shall have a
separate legal claim (§ 328 paragraph 1 German Civil Code (BGB)) for payment to
BorgWarner Germany.
 
§ 8
 
 
Severability Clause
 
Should a present or future provision of this Agreement be or become entirely or
partly invalid or impracticable, or should there be an omission in this
Agreement, the validity of the remaining provisions shall not be affected
thereby.  The parties to this Agreement, in the place of the invalid or
impracticable provision or in order to fill in the omission, undertake to agree
on an appropriate provision that, within the framework of what is legally
permissible, comes closest to what the parties to this Agreement intended or
would have intended in accordance with the purpose of this Agreement if they had
considered the point.




March 17, 2008


BorgWarner Germany GmbH


/s/ Andreas Krystek
Andreas Krystek
Managing Director


 
March 17, 2008


BERU Aktiengesellschaft



/s/ Dr. Thomas Waldhier       /s/ Marcus Knödler   
Dr. Thomas Waldhier                               Marcus Knödler
Chairman of the Executive Board           Deputy-Member of theExecutive Board


 
 

--------------------------------------------------------------------------------

 
Annex:                                Comfort Letter of BorgWarner Inc.






 

   
[Convenience Translation]
 
Comfort Letter
 
   
BorgWarner Germany GmbH, Ketsch, registered in the commercial register of the
Local Court in Mannheim under HRB 335929, intends to enter on March 17, 2008,
into a domination and profit transfer agreement (“DTPA”) with BERU
Aktiengesellschaft, Ludwigsburg, regis­tered in the commercial register of the
Local Court of Stuttgart under HRB 205087, as a dependent enter­prise. It is
intended to agree under the DTPA on a cash compensation in terms of § 305 German
Stock Corporation Act (Ak­tiengesetz) in an amount of EUR 71.32 per non-par
value share and on a guaranteed dividend in terms of § 304 German Stock
Corporation Act (Akti­engesetz) in a gross amount of EUR 4.73 (net currently
EUR 4.23) per non-par value share. These amounts are equal to the amounts
determined as the appropriate cash compensation in terms of § 305 German Stock
Corpora­tion Act (Aktiengesetz) and, respec­tively, as the appropriate
guaranteed dividend in terms of § 304 German Stock Corporation Act
(Aktiengesetz) by PricewaterhouseCoopers Aktienge­sell­schaft
Wirtschaftsprüfungsgesell­schaft, the valuation expert jointly instructed by
BERU AG and BorgWarner Germany GmbH, in its valuation opinion dated March 15,
2008 regarding the enterprise value of BERU Aktiengesellschaft as of May 21,
2008 in connection with the in­tended domination and profit trans­fer agreement
according to Section 291 para 1 German Stock Corporation Act (Aktiengesetz)
between BERU AG, Ludwigsburg and BorgWarner Germany GmbH, Ketsch.
 
   
BorgWarner Germany GmbH belongs to the BorgWarner group whose parent company is
BorgWarner Inc., Auburn Hills, Michigan, USA. BorgWarner Inc. holds indirectly
through its subsidiaries all shares of BorgWarner Germany GmbH.
   
BorgWarner Inc. hereby issues the fol­lowing declaration, without entering into
the DTPA as a contracting party:
 
   
1.        BorgWarner Inc. undertakes, with­out any restriction and irrevocably,
to ensure that BorgWarner Ger­many GmbH is managed and finan­cially supported in
such a manner that BorgWarner Germany GmbH is at all times in a position to
timely perform all of its obligations under or in connection with the DTPA. This
applies in particular to the obli­gation pursuant to § 302 German Stock
Corporation Act (Aktienge­setz) to compensate any losses. BERU shall have an own
legal claim resulting from this declaration for payment to BorgWarner Germany
GmbH.
 
   
2.        BorgWarner Inc. guarantees vis-à-vis the outside shareholders of BERU
Aktiengesellschaft irre­vocably and without any re­strictions that BorgWarner
Ger­many GmbH will completely and timely fulfill all its obligations vis-à-vis
the outside shareholders under the DTPA, es­pecially to pay the guaranteed
divi­dend and the compensation. To that extent, each outside share­holder of
BERU Aktiengesellschaft shall have a separate legal claim (§ 328 paragraph 1
German Civil Code (Bürgerliches Gesetz­buch)) for payment to BorgWarner Ger­many
GmbH.
 
This comfort letter shall be governed by the laws of the Federal Republic of
Germany. Any dispute or claim arising out of or in connection with this Letter
of Comfort shall be subject to the juris­dic­tion of German courts, and to the
regio­nal jurisdiction of the courts in Stuttgart. BorgWarner Inc. submits
itself to the enforceability of binding rulings of Ger­man courts in this
respect. Autho­rized recipient in Germany of BorgWarner Inc. for any claims
based on or in connection with this comfort letter is BorgWarner Europe GmbH,
attn. of the executive di­rectors, Hockenheimer Straße 165–167, 68775 Ketsch.
Only the German version of this comfort letter is legally binding.
 
 
 
 
 
March 17, 2008
 
BorgWarner Inc.
 
/s/ Anthony D. Hensel
Anthony D. Hensel
Vice President
 
 
 






 
 

--------------------------------------------------------------------------------

 


